Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 6/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
having excellent processability and surface characteristics" in claim 1 is a relative term which renders the claim indefinite.  The term "excellent processability and surface characteristics" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-9 are rejected as well for indefiniteness as being dependent claims of indefinite claim 1.
Claim 7 is rejected for indefinites for the limitation ‘a major diameter of 100 µm or less by 60% or more’. It is unclear what is meant by the term ‘by 60% or more’. It could mean 60% or more of Ni surface segregation portion with a major axis, or it could mean 60% or more in area fraction on the surface of the austenitic stainless steel. It unclear what is meant by this limitation, therefore claim 7 is rejected for indefiniteness

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa et al. (JP-H07292438-A, see machine translation unless otherwise noted, hereinafter Oikawa).
Regarding claim 1, Oikawa teaches an austenitic stainless cold-rolled steel sheet having excellent acid resistance ([0001]) by being able to cold-rolled into a sheet and resistant to acid CNi-min/CNi-Ave’ ([0005]) of 0.90 (original document: [0018], table 2, col. 7, No. 2 &3) which meet the claimed limitations.   
The Ni segregation degree of Oikawa is the same as the Ni surface negative segregation of the instant specification. The values of the ratio: Ni_min is a minimum segregation value which is the same as CNi-min and Ni_avg is an average segregation value which is the same as CNi-Ave.
In the table below, instant claim 1, Oikawa Steel No. 2 and Oikawa Steel No. 3 are summarized.

Instant Claim 1
Oikawa Steel No. 2 (composition B)
Oikawa Steel No. 3 (composition A)
Composition (wt.%):
C
0.005-0.15
0.022
0.018
Si
0.1-1.0
0.60
0.50
Mn
0.1-2.0
0.88
0.96
Ni
6.0-10.5
10.22
8.61
Cr
16-20
17.05
18.46
N
0.005-0.2
0.0333
0.0259
Fe + inevitable impurities
Balance
Balance
Balance
Ni surface negative segregation ratio : 
CNi-min/CNi-Ave Fe
0.6-0.9
0.90
0.90




Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oikawa).
Applicant is remind claims 3-9 are rejected for indefiniteness as stated in the 112(b) rejection above. 

Regarding claim 3, Oikawa is silent on a Ni surface segregation ratio of the maximum over the minimum concentration of Ni on the surface of the austenitic stainless steel.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
Regarding claim 4, Oikawa is silent on a Ni surface segregation portion and a Ni surface negative segregation portion as an area fraction on the surface of the austenitic stainless steel.
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the 
In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
Regarding claim 5, Oikawa is silent on defining Ni depleted and enriched regions on the surface of the austenitic stainless steel. However a Ni segregation degree ‘Ni surface negative segregation’ as a ratio of Ni_min/Ni_ave ‘CNi-min/CNi-Ave’( [0005])
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. 
In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Furthermore, Oikawa teaches a Ni segregation degree ‘Ni surface negative segregation’ as a ratio of Ni min / Ni ave of 0.9 or more and less than 1.0 
Regarding claim 6, Oikawa is silent on Ni depleted and enriched region concentrations on the surface of the austenitic stainless steel.
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties.  In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
Regarding claim 7, Oikawa is silent on Ni surface negative segregation portion comprises segregation having a major diameter and “by 60% or more”, for purpose of examination is interpreted as mean an area fraction of 60% or more, on the surface of the austenitic stainless steel.

Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
Regarding claim 8, Oikawa is silent on the work hardening speed and true strain properties of the austenitic stainless steel.
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
 claim 9, Oikawa is silent on the elongation property of the austenitic stainless steel. 
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 1 above, and further in view of Abe et al. (JP-H07268455-A, see machine translation unless otherwise noted, hereinafter Abe).
Applicant is remind claim 2 is rejected for indefiniteness as stated in the 112(b) rejection above. 
Regarding claim 2, Oikawa teaches steel No. 3 with composition A has 0.20 wt.% Mo which meets the Mo limitation. However Oikawa is silent on Cu in the inventive steel examples.
Abe teaches a Cr-Ni stainless steel alloy with reductions in the fine cracks and flaws called hesitation defects generated during hot rolling processing ([0007]) by favoring austenite formation ([0010]). Abe further teaches a broad Cr-Ni stainless steel alloy composition ([0008]) that overlaps the instant claim 1 and specific alloy compositions (Original Document: Table 1; 
It would have been obvious to one of ordinary skill in that art at the date of filing to have improved the stainless steel with nickel surface segregation of steel No. 3 of Oikawa and combined it with the copper teachings of Abe for a stainless steel with nickel surface segregation to improve the corrosion resistance of the Oikawa stainless steel. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 16/472,973 (‘973). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘973 teaches an austenitic stainless steel with compositional ranges within those recited in the instant claims 1-2.
In the table below are the composition claims of the instant claims and the claim of ‘973.

Instant Claims 1-2
Claim 1 of ‘973
C
0.005 to 0.15
0.005 to 0.15
Si
0.1 to 1.0
0.1 to 1.0
Mn
0.1 to 2.0
0.1 to 2.0
Ni
6.0 to 10.5
6.0 to 8.0
Cr
16 to 20
16 to 18
N
0.005 to 0.2
0.005 to 0.2
Fe + inevitable impurities
Balance
Balance
Mo
0.01 to 0.2
0.01 to 0.2
Cu
0.1 to 4.0
0.1 to 4.0


Claim 4 of ‘973 teaches the same a Ni surface segregation portion and Ni surface negative segregation portion as instant claim 4.
Regarding instant claims 3 and 5-9, claim 5 of ‘973  teaches a method of manufacturing an austenitic stainless steel of heat treating the austenitic stainless steel product at a temperature of 900-1,150°C for 10 minutes or less; and cooling the heat-treated austenitic stainless steel to 500 °C within 30 minutes which overlaps the instant method of manufacturing an austenitic stainless steel if cooling the slab at a rate of 10°C/min or less in the second temperature section of 900 to 1,150°C and cooling the slab at a rate of 20°C/min or more at a temperature 900°C or less (pg 12, lines 8-26; pg 13, lines 1-9).  The nickel surface segregation and austenitic stainless steel properties of instant claims 3 and 5-9 would have naturally flowed from claim 5 of ‘973 since the claimed the compositions of austenitic stainless steel is within the claimed ranges, and the disclosed processing of claim 5 is substantially similar to the instant method (pg 12, lines 8-26; pg 13, lines 1-9).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suehiro et al. (US-5467811-A) contains austenitic stainless steel SUS304 with overlapping broad range nickel segregation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734